Exhibit 10.1

 

***Text Omitted and Filed Separately

 

CONFIDENTIAL TREATMENT REQUESTED

 

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

--------------------------------------------------------------------------------

AGREEMENT TO AMEND SUPPLY AGREEMENT DATED AUGUST 29, 2005

(AMENDMENT 1)

This Agreement to Amend (the “Amendment”) the Supply Agreement dated August 29,
2005 (the “Agreement”) between the Parties herein, is entered into on this the
6th day of July 2006

By and between

BlOCON LIMITED, a company incorporated under the laws of India, having its
registered office at 20th K.M. Hosur Road, Electronics City P.O., Bangalore 560
100, India (“Biocon”);

And

PAR PHARMACEUTICAL, INC., a Delaware Corporation, with offices located at 300
Tice Boulevard, Woodcliff Lake, New Jersey 07677, United States of America
(“Par”);

Biocon and Par are each referred to as a “Party” and are collectively referred
to as the “Parties”.

Whereas Biocon and Par have entered into a Supply Agreement dated August 29,
2005 for the supply of tiacumicin [***] Active Pharmaceutical Ingredient and
pursuant to the mutual discussion between Biocon and Par and in accordance with
Article 12.1 of the Agreement, the Parties wish to amend the Agreement with
effect from July 6, 2006 (the “Effective Date”).

The Parties mutually agree as follows:


1.                                       THE DELIVERED PRICE PER KILOGRAM OF API
FOR BOTH R&D SUPPLY AND COMMERCIAL SUPPLY UNDER ARTICLE 4.2 OF THE AGREEMENT
SHALL HENCEFORTH BE A UNIFORM PRICE OF USD [***] (UNITED STATES DOLLARS [***]).


2.                                       THE AMENDMENT MUTUALLY AGREED UPON
HEREIN SHALL BE THE ONLY AMENDMENT TO THE AGREEMENT AND ALL OTHER TERMS AND
CONDITIONS OF THE AGREEMENT SHALL REMAIN UN-CHANGED AND SHALL CONTINUE TO BE IN
FULL FORCE AND EFFECT.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the Effective Date by signature of their duly authorized representatives.

FOR BIOCON LIMITED

 

FOR PAR PHARMACEUTICAL, INC.

 

 

 

Name: Rakesh Bamzai

 

Name:

Title: President — Group Marketing

 

Title:

 

26


--------------------------------------------------------------------------------


SUPPLY AGREEMENT


THIS SUPPLY AGREEMENT IS HEREBY ENTERED INTO AS OF AUGUST 29, 2005 (THE
“EFFECTIVE DATE”), BY AND BETWEEN PAR PHARMACEUTICAL, INC. (“PAR”), A DELAWARE
CORPORATION WITH OFFICES LOCATED AT 300 TICE BOULEVARD, WOODCLIFF LAKE, NEW
JERSEY 07677 USA AND BIOCON LIMITED (“BIOCON”) A COMPANY ORGANIZED UNDER THE
LAWS OF INDIA, WITH OFFICES LOCATED AT 20TH K M HOSUR ROAD, ELECTRONICS CITY,
BANGALORE 560 100 INDIA.  BIOCON AND PAR ARE EACH REFERRED TO AS A “PARTY”, AND
ARE COLLECTIVELY REFERRED TO AS THE “PARTIES”.


WHEREAS, PAR WISHES TO DEVELOP PRODUCTS CONTAINING THE ACTIVE PHARMACEUTICAL
INGREDIENT TIACUMICIN [***] FOR MARKETING AS A PHARMACEUTICAL PRODUCT;


WHEREAS, PAR WISHES TO PURCHASE SUCH TIACUMICIN [***] FROM BIOCON UNDER THE
TERMS AND CONDITIONS SET FORTH HEREIN; AND


WHEREAS, BIOCON DESIRES TO SUPPLY TO PAR ITS REQUIREMENTS OF THE ACTIVE
PHARMACEUTICAL INGREDIENT TIACUMICIN [***].


NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING PREMISES AND THE MUTUAL
PROMISES AND COVENANTS SET FORTH BELOW AND FOR OTHER GOOD AND VALUABLE
CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED,
BIOCON AND PAR MUTUALLY AGREE AS FOLLOWS:


ARTICLE 1


DEFINITIONS


1.1           “ACT” SHALL MEAN THE FEDERAL FOOD, DRUG AND COSMETIC ACT AS
AMENDED FROM TIME-TO-TIME.


1.2           “ADVERSE DRUG EVENT” SHALL MEAN ANY EXPERIENCE WITH ANY OF THE
PRODUCT, WHICH MAY IMPACT THE PRODUCT APPROVAL AND WHICH SHALL INCLUDE ANY
UNFAVORABLE, UNUSUAL OR UNWANTED SIGNS, SYMPTOMS, OR LABORATORY VALUES (WHETHER
OR NOT CONSIDERED DRUG RELATED) EXPERIENCED BY A PATIENT OR CUSTOMER THAT MAY BE
ATTRIBUTABLE TO THE API.


1.3           “AFFILIATE” SHALL MEAN IN RESPECT OF A PARTY HERETO, ANY
CORPORATION OR BUSINESS ENTITY CONTROLLED BY, CONTROLLING, OR UNDER COMMON
CONTROL WITH A PARTY.  (FOR THE PURPOSE OF THIS DEFINITION, “CONTROL” MEANS
DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF GREATER THAN FIFTY PERCENT (50%) OF
THE VOTING STOCK OF SUCH CORPORATION OR OTHER BUSINESS ENTITY, OR A GREATER THAN
FIFTY PERCENT (50%) INTEREST IN THE INCOME OF SUCH CORPORATION OR OTHER BUSINESS
ENTITY, OR THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND
POLICIES OF SUCH CORPORATION OR OTHER BUSINESS ENTITY WHETHER BY OWNERSHIP OF
VOTING SECURITIES, BY CONTRACT OR OTHERWISE, OR SUCH OTHER RELATIONSHIP THAT, IN
FACT, CONSTITUTES CONTROL.)


1.4           “AGREEMENT” SHALL MEAN THIS SUPPLY AGREEMENT, AS AMENDED FROM TIME
TO TIME.


--------------------------------------------------------------------------------



1.5           “API” SHALL MEAN TIACUMICIN [***] ACTIVE PHARMACEUTICAL INGREDIENT
(CAS REGISTRY NUMBER CAS [***]) AS FURTHER DEFINED BY THE API SPECIFICATIONS.


1.6           “API SPECIFICATIONS” SHALL MEAN THE SPECIFICATIONS FOR THE API
CONTAINED IN THE NDA OR DMF ESTABLISHED BY PAR PURSUANT TO THIS AGREEMENT,
UNLESS CHANGES ARE REQUIRED IN THE UNITED STATES PHARMACOPEIA, AS SUCH
SPECIFICATIONS MAY BE AMENDED AT THE REQUEST OF THE FDA OR BY MUTUAL AGREEMENT
OF THE PARTIES FROM TIME TO TIME.  UNTIL SUCH TIME AS A NDA OR DMF IS SUBMITTED
TO THE FDA, THE TERM API SPECIFICATIONS SHALL HAVE THE MEANING AS SET FORTH IN
EXHIBIT A.


1.7           “APPLICABLE LAWS” MEANS ALL APPLICABLE LAWS, RULES, AND
REGULATIONS THAT APPLY TO THE MANUFACTURE, DEVELOPMENT, MARKETING, SALE OR
COMMERCIALIZATION OF PRODUCT OR THE PERFORMANCE OF EITHER PARTY’S OBLIGATIONS
UNDER THIS AGREEMENT INCLUDING LAWS AND REGULATIONS GOVERNING THE IMPORT,
EXPORT, DEVELOPMENT, MARKETING, DISTRIBUTION AND SALE OF PRODUCT, TO THE EXTENT
APPLICABLE AND RELEVANT, AND INCLUDING ALL CGMP (DEFINED BELOW) OR CURRENT GOOD
CLINICAL PRACTICES OR SIMILAR STANDARDS OR GUIDELINES PROMULGATED OR ADOPTED BY
THE FDA WHERE APPLICABLE, AS WELL AS U.S. EXPORT CONTROL LAWS AND THE U.S.
FOREIGN CORRUPT PRACTICES ACT.


1.8           “CGMP” SHALL MEAN CURRENT GOOD MANUFACTURING PRACTICES AS REQUIRED
BY THE RULES AND REGULATIONS OF FDA.


1.9           “COMMERCIALLY REASONABLE EFFORTS” MEANS WITH RESPECT TO EACH
PARTY, EFFORTS  AND COMMITMENT OF RESOURCES IN ACCORDANCE WITH SUCH PARTY’S
REASONABLE BUSINESS, LEGAL, MEDICAL, AND SCIENTIFIC JUDGMENT THAT ARE CONSISTENT
WITH THE EFFORTS AND RESOURCES SUCH PARTY WOULD USE FOR ITS OTHER PRODUCTS OR
PROJECTS, WHICH ARE OF SIMILAR MARKET POTENTIAL AND AT A SIMILAR STAGE IN THEIR
LIFE CYCLE, TAKING INTO ACCOUNT THE COMPETITIVENESS OF THE MARKET PLACE, THE
REGULATORY STRUCTURE INVOLVED AND OTHER RELEVANT FACTORS THAT ARE NOT SUBJECT TO
EACH PARTY’S CONSENTS.


1.10         “COMMERCIAL LAUNCH” SHALL MEAN THE DATE OF THE FIRST COMMERCIAL
SALE OF A PRODUCT CONTAINING THE API BY PAR OR ITS AFFILIATE TO A THIRD PARTY
AFTER THE FDA HAS APPROVED THE NDA FOR SUCH PRODUCT.


1.11         “CONFIDENTIAL INFORMATION” SHALL MEAN ALL INFORMATION AND DATA THAT
MAY BE EXCHANGED BY THE PARTIES WHICH MAY INCLUDE, BUT SHALL NOT BE LIMITED TO,
SALES AND PRODUCT INFORMATION, CUSTOMER INFORMATION, MANUFACTURING PROCESSES,
PRODUCT FORMULATIONS, INFORMATION REGARDING APPLICATIONS AND SUBMISSIONS
(RELATING TO EXISTING AND PROPOSED PRODUCTS) MADE TO THE FOOD AND DRUG
ADMINISTRATION, NEW PRODUCT PLANS, PRODUCT DEVELOPMENT EFFORTS, MARKETING
STRATEGIES, FINANCIAL INFORMATION AND PROJECTIONS AND OTHER COMMERCIAL AND
PRODUCT DATA WHICH IS PROPRIETARY AND OF COMMERCIAL VALUE.  IT IS ACKNOWLEDGED
THAT THE CONFIDENTIAL INFORMATION CONTEMPLATED HEREBY MAY BE DISCLOSED NOT ONLY
IN WRITING OR OTHER TANGIBLE FORMS BUT ALSO ORALLY THROUGH, FOR EXAMPLE,
DISCUSSIONS OR PRESENTATIONS INVOLVING OUR RESPECTIVE REPRESENTATIVES.  ALL
INFORMATION EXCHANGED BETWEEN THE PARTIES SHALL BE PRESUMED TO BE CONFIDENTIAL
INFORMATION.


1.12         “DELIVERED PRICE PER KG” SHALL MEAN THE PRICE PAYABLE BY PAR TO
BIOCON FOR VALIDATION AND COMMERCIAL VOLUMES OF API SUPPLIED BY BIOCON TO PAR.

2


--------------------------------------------------------------------------------



1.13         “DELIVERY DATE” SHALL MEAN A DATE FOR WHICH DELIVERY OF API IS
SPECIFIED IN A PURCHASE ORDER.


1.14         “DMF” SHALL MEAN A FDA DRUG MASTER FILE.


1.15         “FDA” SHALL MEAN THE UNITED STATES FOOD AND DRUG ADMINISTRATION.


1.16         “NDA” MEANS A NEW DRUG APPLICATION PURSUANT TO 21 U.S.C. §355 FOR
THE PRODUCT.


1.17         “REGULATORY AUTHORITY” SHALL MEAN ANY FOREIGN, FEDERAL, STATE OR
LOCAL REGULATORY AGENCY, DEPARTMENT, BUREAU OR OTHER GOVERNMENTAL AUTHORITY,
INCLUDING, WITHOUT LIMITATION, THE FDA AND THE U.S. DRUG ENFORCEMENT
ADMINISTRATION, WHICH IS RESPONSIBLE FOR ISSUING APPROVALS, LICENSES,
REGISTRATIONS (INCLUDING BUT NOT LIMITED TO, THE REGISTRATIONS), PERMITS OR
AUTHORIZATIONS NECESSARY FOR, OR OTHERWISE GOVERNS, THE MANUFACTURE, HANDLING,
USE, STORAGE, IMPORT, EXPORT, TRANSPORT, DISTRIBUTION OR SALE OF PRODUCTS IN THE
TERRITORY.


1.18         “PRODUCT” SHALL MEAN THE FINAL COMMERCIALLY DISTRIBUTED DOSAGE FORM
OF THE API.


1.19         “PRODUCT APPROVAL” SHALL MEAN FINAL FDA APPROVAL TO MARKET
COMMERCIALLY IN THE U.S.A. THE SPECIFIED PRODUCT FOR USE IN HUMANS.


1.20         “TERRITORY” SHALL MEAN THE UNITED STATES ITS TERRITORIES,
POSSESSIONS, THE COMMONWEALTH OF PUERTO RICO, CANADA AND THE STATE OF ISRAEL.


ARTICLE 2


SALE AND PURCHASE OF API


2.1           EXCLUSIVE SUPPLY REQUIREMENTS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, DURING THE TERM OF THIS AGREEMENT, BIOCON SHALL
SUPPLY PAR (OR PAR’S DESIGNEE) WITH ITS REQUIREMENTS OF API FOR THE TERRITORY. 
EXCEPT AS ALLOWED UNDER SECTION 2.1.1 BELOW, DURING THE TERM OF THIS AGREEMENT,
BIOCON SHALL ONLY SUPPLY API TO PAR, AND NOT TO ANY OTHER PARTY


2.1.1        THIRD PARTY SUPPLY.  THE ABOVE NOTWITHSTANDING, IN THE EVENT BIOCON
HAS (I) SUPPLIED PAR WITH [***] KG LOTS OF API; AND (II) DEVELOPED CAPACITY TO
PROVIDE AT LEAST [***] KG PER YEAR OF API TO PAR, BIOCON MAY SELL API TO OPTIMER
PHARMACEUTICALS OR ITS RESPECTIVE DESIGNEES FOR SALE OUTSIDE THE TERRITORY.  IN
THE EVENT BIOCON IS UNABLE TO MEET ITS SUPPLY REQUIREMENTS FOR API TO PAR AND
OPTIMER PHARMACEUTICALS OR ITS RESPECTIVE DESIGNEES BIOCON SHALL FIRST AND
PREFERENTIALLY SUPPLY PAR WITH ALL IF ITS API REQUIREMENTS BEFORE SUPPLYING ANY
API TO OPTIMER PHARMACEUTICALS OR ITS RESPECTIVE DESIGNEES.  FURTHERMORE, ANY
SUPPLY AGREEMENT FOR API ENTERED INTO BETWEEN OPTIMER PHARMACEUTICALS OR ITS
RESPECTIVE DESIGNEES AND BIOCON SHALL CLEARLY STATE THAT BIOCON’S SUPPLY
OBLIGATIONS TO SUCH PARTY IS SECONDARY AND INFERIOR TO BIOCON’S OBLIGATIONS TO
SUPPLY PAR WITH API.


2.2           EXCLUSIVE PURCHASE REQUIREMENTS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, DURING THE TERM OF THIS AGREEMENT, PAR SHALL
(I) FOR THE FIRST YEAR FOLLOWING THE COMMERCIAL LAUNCH PURCHASE THE GREATER OF
AT LEAST [***] PERCENT ([***]%) OF ITS REQUIREMENTS OF API FOR THE TERRITORY OR
[***] KG OF API FROM BIOCON; (II) FOR THE SECOND YEAR FOLLOWING THE

3


--------------------------------------------------------------------------------



COMMERCIAL LAUNCH PURCHASE THE GREATER OF AT LEAST [***] PERCENT ([***]%) OF ITS
REQUIREMENTS OF API FOR THE TERRITORY OR [***] KG OF API FROM BIOCON; AND
(III) FOR THE THIRD YEAR THROUGH THE SEVENTH YEAR FOLLOWING THE COMMERCIAL
LAUNCH PURCHASE AT LEAST [***]PERCENT ([***]%) OF ITS REQUIREMENTS OF API FOR
THE TERRITORY FROM BIOCON, WITH NO MINIMUM PURCHASE OF API FROM BIOCON.  IF
PAR’S REQUIREMENTS FOR API EXCEED [***] KG PER YEAR OR, EXCEPT AS TO THE INITIAL
PURCHASE ORDER FOR COMMERCIAL LAUNCH UNDER SECTION 3.2, [***] KG PER CALENDAR
QUARTER, OR SUCH OTHER MAXIMUM CAPACITY AS MAY BE AGREED TO BY THE PARTIES UNDER
SECTION 5.1, BIOCON SHALL NOT BE IN BREACH OF THIS AGREEMENT AND PAR SHALL BE
RELEASED FROM THE MINIMUM PURCHASE PERCENTAGE ABOVE AND PAR SHALL BE FREE TO
SOURCE FROM A THIRD PARTY ALL REQUIRED VOLUMES THAT ARE IN EXCESS OF THE AMOUNT
SUPPLIED BY BIOCON.  THE PARTIES HEREBY AGREE THAT AT ANY TIME DURING THE TERM
OF THIS AGREEMENT IN THE EVENT PAR DESIRES TO QUALIFY A SOURCE OTHER THAN BIOCON
TO SUPPLY API, BIOCON SHALL, SOLELY AT PAR’S REQUEST, ASSIST IN A TRANSFER OF A
TECHNICAL PACKAGE, AT PAR’S EXPENSE, TO PAR OR PAR’S DESIGNATED ALTERNATE
SOURCE, WHICH SHALL INCLUDE ALL PERTINENT BIOLOGICAL MATERIALS, PROCESSES AND
ANALYTICAL METHODS AS MY BE REQUIRED TO PRODUCE COMMERCIAL QUANTITIES OF API
THAT MEET THE API SPECIFICATIONS.  FOR CLARITY, BOTH PARTIES AGREE THAT SHOULD
PAR FAIL TO RECEIVE PRODUCT APPROVAL OR SHOULD THE FDA REQUEST OR DEMAND THAT
THE PRODUCT NO LONGER BE SOLD, PAR WILL HAVE NO OBLIGATION TO PURCHASE ANY
QUANTITY OF API FROM BIOCON, EXCEPT AS PROVIDED FOR IN SECTION 3.1.


2.2.1        REVISED MINIMUM REQUIREMENTS.  IF PAR’S COMMERCIAL REQUIREMENTS ARE
LESS THAN [***] KG PER YEAR AFTER TWO FULL YEARS FROM THE COMMERCIAL LAUNCH,
BIOCON AND PAR SHALL NEGOTIATE IN GOOD FAITH TO AGREE ON A REDUCED MINIMUM
ANNUAL PURCHASE AMOUNT.  IN ANY EVENT, PAR’S MINIMUM ANNUAL PURCHASES DURING THE
THIRD YEAR THROUGH THE SEVENTH YEAR FOLLOWING THE COMMERCIAL LAUNCH WILL BE NO
LESS THAN [***] PERCENT ([***]%) OF PAR’S REQUIREMENTS.


2.3           FAILURE TO TIMELY SUPPLY.  IF BIOCON, AT ANY TIME DURING THE TERM,
FAILS TO TIMELY DELIVER ANY QUANTITY OF API ORDERED BY PAR BY THE DELIVERY DATE,
THEN, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO PAR, PAR SHALL
HAVE THE RIGHT AT ITS SOLE OPTION TO PURCHASE SUCH DEFAULTED QUANTITY OF API
FROM A THIRD PARTY.  IN THE EVENT (I) BIOCON FAILS TO TIMELY SUPPLY PAR WITH
MORE THAN [***] PERCENT ([***]%) OF ITS COMMERCIAL REQUIREMENTS OF API FOR
EITHER TWO CONSECUTIVE CALENDAR QUARTERS OR FOR ANY THREE CALENDAR QUARTERS IN
ANY TWO YEAR PERIOD; AND (II) EXCEPT AS TO THE INITIAL PURCHASE ORDER FOR
COMMERCIAL LAUNCH UNDER SECTION 3.2, SUCH COMMERCIAL REQUIREMENT DOES NOT EXCEED
[***] KG FOR SUCH CALENDAR QUARTERS, BIOCON SHALL BE IN BREACH OF THIS AGREEMENT
AND, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO PAR, PAR’S
MINIMUM PURCHASE REQUIREMENTS UNDER SECTIONS 2.2 AND 3.2.5 SHALL TERMINATE.


ARTICLE 3


PURCHASE ORDERS; FORECASTS; AND DELIVERY


3.1           R&D SUPPLY.  NO LATER THEN THREE (3) MONTHS AFTER THE EXECUTION
DATE, PAR SHALL ISSUE (I) A BINDING PURCHASE ORDER FOR [***] KG OF API WHICH
SHALL DESIGNATE THE DELIVERY DATE FOR [***] KG AS ANY DAY PRIOR TO DECEMBER 1,
2005 AND [***] KG AS ANY DAY PRIOR TO MARCH 1, 2006; (II) A BINDING PURCHASE
ORDER FOR NO LESS THAN [***] KG WHICH SHALL DESIGNATE THE DELIVERY DATE AS ANY
DAY PRIOR TO MAY 31, 2006; AND (III) A BINDING PURCHASE ORDER FOR NO LESS THAN
[***] KG OF API WHICH SHALL DESIGNATE THE DELIVERY DATE FOR [***] KG AS ANY DAY
PRIOR TO JULY 1, 2006, AND THE DELIVERY DATE FOR [***] AS ANY DAY PRIOR TO AUG
1, 2006.

4


--------------------------------------------------------------------------------



3.2           FORECASTS AND ORDERS.  PAR SHALL PROVIDE ITS FORECASTS AND
PURCHASE ORDERS TO BIOCON FOR API FOR COMMERCIAL SALE AS FOLLOWS:


3.2.1        APPROXIMATELY FOUR (4) CALENDAR QUARTERS PRIOR TO THE QUARTER IN
WHICH THE COMMERCIAL LAUNCH IS PROJECTED TO OCCUR, PAR SHALL PROVIDE BIOCON WITH
A FORECAST OF API QUANTITIES REQUIRED TO PREPARE FOR COMMERCIAL LAUNCH AND THE
FIRST THREE (3) MONTHS OF SALES FOLLOWING COMMERCIAL LAUNCH.


3.2.2        APPROXIMATELY ONE HUNDRED AND EIGHTY (180) DAYS PRIOR TO THE
ESTIMATED COMMERCIAL LAUNCH, PAR WILL PROVIDE BIOCON WITH A FIRM PURCHASE ORDER
FOR API QUANTITIES REQUIRED TO PREPARE FOR COMMERCIAL LAUNCH.  IN ADDITION, PAR
WILL PROVIDE A FORECAST OF API QUANTITIES REQUIRED TO PREPARE FOR THE FIRST NINE
(9) MONTHS OF SALES FOLLOWING COMMERCIAL LAUNCH.


3.2.3        BEGINNING ONE (1) MONTH FOLLOWING THE COMMERCIAL LAUNCH, PAR SHALL
THEREAFTER ISSUE FIRM PURCHASE ORDERS TO BIOCON ON A MONTHLY BASIS, WITHIN FIVE
(5) DAYS OF THE BEGINNING OF EACH MONTH, TOGETHER WITH A FORECAST OF ITS API
REQUIREMENTS FOR THE NEXT ELEVEN (11) CALENDAR MONTHS.  IF PAR FAILS TO SUPPLY A
FORECAST FOR A MONTH IN A TIMELY MANNER, THE LAST SUBMITTED MONTHLY FORECAST
SHALL BECOME THE NEW FORECAST.


3.2.4        EACH PURCHASE ORDER SUBMITTED BY PAR SHALL SPECIFY A DELIVERY DATE
FOR THE API THAT SHALL BE NO EARLIER THAN SIXTY (60) DAYS FROM THE DATE THAT THE
PURCHASE ORDER IS SUBMITTED TO BIOCON, UNLESS AGREED TO BY BIOCON IN WRITING.


3.2.5        THE QUANTITY OF API THAT PAR SPECIFIES IN EACH PURCHASE ORDER SHALL
BE NO LESS THAN [***] PERCENT ([***]%) AND NO MORE THAN [***] PERCENT ([***]%)
OF THE MOST RECENT FORECAST FOR SUCH MONTH, UNLESS AGREED TO BY BIOCON IN
WRITING.


3.3           SHIPMENT AND DELIVERY.  ALL SHIPMENTS OF THE API UNDER THIS
AGREEMENT SHALL BE CIP (ICC INCOTERMS 2000) TO PAR’S SPRING VALLEY, NEW YORK
FACILITY PLANT OR OTHER PLACE OF SHIPMENT DESIGNATED BY PAR.  BIOCON SHALL
DELIVER API WITHIN THREE (7) DAYS OF THE APPLICABLE DELIVERY DATE (OR DELIVERY
DATES).  ALL DELIVERIES OF API BY BIOCON SHALL BE ACCOMPANIED BY ALL
DOCUMENTATION REQUIRED UNDER THE APPLICABLE LAWS TO IMPORT THE API INTO THE
TERRITORY.


ARTICLE 4


PRICE AND PAYMENTS


4.1           INVOICE.  BIOCON SHALL INVOICE PAR UPON DELIVERY OF API IN
ACCORDANCE WITH THIS AGREEMENT.  SUBJECT TO THE PROVISIONS OF SECTION 4.2,
PAYMENT FOR EACH SHIPMENT OF API TO PAR SHALL BE DUE WITHIN SIXTY (60) DAYS
AFTER THE DATE OF BIOCON’S INVOICE.  ALL PAYMENTS REQUIRED TO BE MADE HEREUNDER
SHALL BE PAID IN UNITED STATES DOLLARS BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS TO THE FINANCIAL INSTITUTION, ACCOUNT NUMBER AND ACCOUNT PARTY’S NAME
DESIGNATED IN WRITING BY BIOCON TO PAR FROM TIME TO TIME.


4.2           PURCHASE PRICE.  PAR SHALL PAY BIOCON FOR API ON A PER KILOGRAM
DELIVERED BASIS.

5


--------------------------------------------------------------------------------



4.2.1        R&D SUPPLY.  THE DELIVERED PRICE PER KG FOR ALL RESEARCH AND
DEVELOPMENT AMOUNTS OF API SHALL BE (I) [***] DOLLARS ($[***]) FOR THE FIRST
[***] KG, TO BE DELIVERED BEFORE MARCH 1, 2006; (II) [***]DOLLARS ($[***]) FOR
THE REMAINING [***] KG AND [***] KG.  THE ABOVE NOTWITHSTANDING, IN
CONSIDERATION FOR BIOCON’S TIMELY DEVELOPMENT OF THE API, PAR SHALL PURCHASE THE
API AT (I) [***]DOLLARS PER KG ($[***]/KG) FOR THE INITIAL [***] KG IF BIOCON
DELIVERS [***] KG PRIOR TO NOVEMBER 1, 2005 AND [***] KG PRIOR TO JANUARY 1,
2006 AND (II) [***] DOLLARS PER KG ($[***]/KG) FOR THE FOR THE [***] KG IF
BIOCON DELIVERS ALL [***] KG BEFORE MARCH 31, 2006 AND THE [***] KG IF ALL [***]
KG IS DELIVERED BEFORE JULY 1, 2006.


4.2.2        COMMERCIAL SUPPLY.  THE DELIVERED PRICE PER KG SHALL BE [***]
DOLLARS ($[***]) FOR ALL AMOUNTS OF API FOR COMMERCIAL SALE.  NOTWITHSTANDING
THE ABOVE, IN THE EVENT THE FDA REQUIRES THE API TO BE OF GREATER THAN [***]
PERCENT ([***] %) PURITY (I) THE API SPECIFICATIONS SHALL IMMEDIATELY AND
AUTOMATICALLY BE CHANGED TO REFLECT SUCH REQUIREMENT AND (II) THE DELIVERED
PRICE PER KG SHALL BE INCREASED TO [***] DOLLARS ($[***]) FOR ALL AMOUNTS OF API
FOR COMMERCIAL SALE DELIVERED THEREAFTER.


4.2.3        PRICE REDUCTION.  THE ABOVE NOTWITHSTANDING, IN THE EVENT THAT
ECONOMIC AND/OR COMPETITIVE FACTORS REDUCE PAR’S MARGIN ON SALES OF PRODUCT,
BIOCON AGREES TO PROVIDE PAR IN GOOD FAITH WITH A REDUCTION IN THE COST OF API. 
IN ADDITION TO THE ABOVE, IN THE EVENT PAR DECIDES TO AUTHORIZE A GENERIC FORM
OF THE PRODUCT (“GENERIC PRODUCT”) INTO THE MARKET EITHER BY (I) ALLOWING A
THIRD PARTY TO SELL GENERIC PRODUCT UNDER THE NDA OR (II) SELLING A GENERIC
PRODUCT ITSELF OR THROUGH AN AFFILIATE, BIOCON HEREBY AGREES TO EITHER (I) LOWER
ITS PRICE FOR API USED IN SUCH GENERIC PRODUCT TO THE LEVEL OTHER API SUPPLIERS
OF GENERIC PRODUCT OR (II) ALLOW PAR TO PURCHASE THE API FOR SUCH GENERIC
PRODUCT FROM AN ALTERNATE SUPPLIER.


ARTICLE 5


API DEVELOPMENT AND DEVELOPMENT COMMITTEE


5.1           DEVELOPMENT.  BIOCON SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
DEVELOP A COMMERCIALLY VIABLE METHOD OF PRODUCING API.  AT A MINIMUM, BIOCON
SHALL, AS OF THE COMMERCIAL LAUNCH IN THE USA, HAVE DEVELOPED THE CAPACITY TO
PRODUCE NOT LESS THAN [***] KG PER YEAR OF API (“COMMERCIAL SUPPLY OF API”).  IN
THE EVENT PAR DETERMINES THAT ITS API REQUIREMENTS PER YEAR WILL BE IN EXCESS OF
[***] KG PER YEAR, THE PARTIES MAY, AT THEIR DISCRETION, NEGOTIATE IN GOOD FAITH
TO RAISE BIOCON’S PRODUCTION CAPACITY ABOVE [***] KG PER YEAR OF API.


5.2           DEVELOPMENT FEES.  IN CONSIDERATION FOR BIOCON DEVELOPING THE
ABILITY TO PROVIDE A COMMERCIAL SUPPLY OF API, AS STATED IN SECTION 5.1 ABOVE,
PAR SHALL PAY TO BIOCON ON A NON-REFUNDABLE BASIS (I) ON THE EFFECTIVE DATE,
[***] DOLLARS ($[***]); AND (II) UPON THE DELIVERY OF [***] KG OF API, AN
ADDITIONAL [***] DOLLARS ($[***]).


5.3           DEVELOPMENT COSTS.  WITH THE EXCEPTION OF SECTION 5.3.1 BELOW, ALL
COSTS OF DEVELOPING A COMMERCIAL SUPPLY OF API SHALL BE BORNE ENTIRELY BY
BIOCON.


5.3.1        IF DURING DEVELOPMENT OF THE COMMERCIAL SUPPLY OF API BIOCON
DISCOVERS THAT THERE IS A NEED FOR A SUBSTANTIAL CAPITAL INVESTMENT FOR
INSTALLING A DOWN-STREAMING AND RECOVERY

6


--------------------------------------------------------------------------------



FACILITY FOR MEETING PAR’S SUPPLY REQUIREMENTS FOR THIS MOLECULE (THE
“FACILITY”), THEN IN THIS EVENT, BIOCON MAY REQUEST FROM PAR AN AMOUNT, NOT TO
EXCEED [***] DOLLARS ($[***]), FOR THE OUT-OF-POCKET EXPENSES IT ACTUALLY INCURS
FOR THIS CAPITAL INVESTMENT.  SUCH A REQUEST MAY ONLY BE MADE BEFORE JANUARY 1,
2007 AND SHALL INCLUDE A GOOD FAITH LIST AND BUDGET OF POSSIBLE OUT-OF-POCKET
EXPENDITURES THAT MAY BE INCURRED IN COMPLETING THE FACILITY.  IN THE EVENT
BIOCON MAKES SUCH A REQUEST, PAR SHALL HAVE THE RIGHT TO INSPECT THE FACILITY
AND RECEIVE COPIES OF ALL INVOICES REGARDING THE COST OF THE FACILITY.  IF
BIOCON ANTICIPATES OR ACTUALLY USES THE FACILITY FOR ANY PURPOSE OTHER THAN
FULFILLING BIOCON’S OBLIGATIONS UNDER THIS AGREEMENT, PAR SHALL ONLY BE
RESPONSIBLE FOR OR SHALL BE REIMBURSED FOR THE COSTS OF THE FACILITY IN
ACCORDANCE WITH BIOCON’S PROPORTIONAL USE OF THE FACILITY IN FULFILLING ITS
OBLIGATIONS UNDER THIS AGREEMENT.  PAR SHALL HAVE THE RIGHT TO REQUEST AN
ACCOUNTING FROM BIOCON REGARDING THE USE OF THE FACILITY AND THE RIGHT TO AUDIT
BIOCON’S RELEVANT FINANCIAL BOOKS AND RECORDS REGARDING THE USE OF THE FACILITY.


5.3.2        ALL AMOUNTS PAID BY PAR UNDER SECTION 5.3.1 ABOVE, SHALL BE SETOFF
AGAINST THE FUTURE SUPPLY OF API TO PAR AS A PERCENT COST REDUCTION PER KG OF
API, NOT TO EXCEED [***] PERCENT ([***] %) OF DELIVERED PRICE PER KG, UNTIL PAR
HAS FULLY RECOVERED THE COST OF THE CAPITAL INVESTMENT.


5.4           DEVELOPMENT COMMITTEE.  THE PARTIES HEREBY AGREE TO COOPERATE IN
GOOD FAITH TO FACILITATE (I) THE DEVELOPMENT OF PROCESS FOR API PRODUCTION AND
(II) THE UNINTERRUPTED SUPPLY OF API TO PAR.  IN SUPPORT OF THE FOREGOING, THE
PARTIES AGREE TO ESTABLISH A COMMITTEE (THE “DEVELOPMENT COMMITTEE”) TO ENSURE
THE ACCOMPLISHMENT OF THOSE GOALS AND TO ALLOW FOR THE NECESSARY COMMUNICATIONS
BETWEEN THE PARTIES.


5.4.1        THE DEVELOPMENT COMMITTEE SHALL BE MADE UP OF SIX (6) PEOPLE IN
TOTAL.  EACH PARTY SHALL HAVE EQUAL REPRESENTATION IN THE DEVELOPMENT
COMMITTEE.  EACH PARTY SHALL HAVE THE RIGHT FROM TIME TO TIME TO SUBSTITUTE NEW
MEMBERS, ON A PERMANENT OR TEMPORARY BASIS, FOR ANY OF ITS PREVIOUSLY DESIGNATED
MEMBERS OF THE DEVELOPMENT COMMITTEE.  EACH PARTY SHALL BEAR ITS OWN COSTS
ASSOCIATED WITH PARTICIPATION IN THE DEVELOPMENT COMMITTEE.


5.4.2        THE DEVELOPMENT COMMITTEE SHALL:

(A)           MAKE RECOMMENDATIONS AND SUGGESTIONS TO ENABLE EACH PARTY FULFILL
ITS OBLIGATIONS UNDER THIS AGREEMENT AS EFFICIENTLY AS POSSIBLE;

(B)           FACILITATE COMMUNICATION REGARDING, AND RESOLUTION OF, ANY
DISPUTES BETWEEN THE PARTIES; AND

(C)           COORDINATE THE EXCHANGE OF INFORMATION, TECHNOLOGY AND KNOW-HOW AS
APPLICABLE TO THIS AGREEMENT.


5.4.3        THE DEVELOPMENT COMMITTEE SHALL NOT HAVE THE AUTHORITY OR POWER TO
IMPOSE FINANCIAL COSTS OR OTHER OBLIGATIONS ON EITHER PARTY ABOVE THOSE STATED
IN THIS AGREEMENT.

7


--------------------------------------------------------------------------------



ARTICLE 6


BIOCON’S QUALITY CONTROL OBLIGATIONS


6.1           BIOCON OBLIGATIONS.  BIOCON SHALL USE ITS BEST COMMERCIAL EFFORTS
TO ENSURE THAT ALL API SUPPLIED TO PAR UNDER THE TERMS OF THIS AGREEMENT WILL:

(a)           conform in all respects to the API Specifications and Quality
Agreement (defined below);

(b)           be manufactured in conformity with cGMP;

(c)           be of merchantable quality;

(d)           conform with all applicable material requirements of any and all
Product Approvals granted for the Products within the Territory; and

(e)           meet any other material current pharmacopoeia or regulatory
requirements of all relevant Regulatory Authorities in the Territory.


6.1.1        PACKAGING.  BIOCON SHALL ENSURE THAT EACH BATCH OF API IS LABELED
AND EACH OF THE BATCH NUMBERS IS APPLIED TO EACH BATCH, AS REQUIRED BY THE
APPLICABLE REGULATORY AUTHORITIES.  BIOCON SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO PROVIDE PAR WITH API WITH A MINIMUM SHELF LIFE, BEFORE ANY RETEST, OF
[***] ([***]) MONTHS FROM THE DATE OF DELIVERY TO PAR.  DUE TO THE CURRENT THE
LACK OF STABILITY DATA FOR THE API, THE PARTIES AGREE TO NEGOTIATE IN GOOD FAITH
MORE DEFINITE STABILITY PARAMETERS TO BE INCLUDED IN THE QUALITY AGREEMENT
(DEFINED BELOW).  IN THE EVENT SUCH PROVISION IN THE QUALITY AGREEMENT REGARDING
API STABILITY CONFLICTS WITH OR IS INCONSISTENT WITH THIS AGREEMENT, THAT
PROVISION IN THE QUALITY AGREEMENT SHALL GOVERN AND CONTROL.  BIOCON SHALL
ENSURE THAT A COPY OF THE CERTIFICATE OF ANALYSIS (AS DEFINED IN THE QUALITY
AGREEMENT) WITH RESPECT TO EACH BATCH OF API SUPPLIED TO PAR ACCOMPANIES EACH
BATCH.  BIOCON WILL ALSO ENSURE THAT ALL DOCUMENTATION REASONABLY REQUIRED BY
PAR SHALL BE MADE AVAILABLE TO PAR UPON REQUEST.


6.1.2        SHIPMENT AND STORAGE.  BIOCON SHALL PROVIDE AND MAINTAIN SUITABLE
STORAGE AND TRANSPORT CONDITIONS FOR EACH BATCH OF API AND SHALL PROVIDE PAR
WITH COMPLETE WRITTEN INSTRUCTIONS WITH RESPECT TO PROPER CONDITIONS FOR THE
TRANSPORT AND STORAGE OF API.  UPON RECEIPT OF ANY BATCH OF API BY PAR FROM
BIOCON, PAR SHALL PROVIDE AND MAINTAIN SUITABLE STORAGE CONDITIONS THEREFORE AND
SHALL COMPLY WITH ANY WRITTEN INSTRUCTIONS PROVIDED BY SUPPLER THAT ARE REQUIRED
BY THE DMF IN RESPECT OF THE TRANSPORT AND STORAGE OF API.


6.2           QUALITY CONTROL AGREEMENT.  WITHIN SIXTY (60) DAYS FOLLOWING THE
EFFECTIVE DATE, THE PARTIES SHALL MUTUALLY AGREE UPON AN INTERCOMPANY QUALITY
AGREEMENT WHICH WILL APPROPRIATELY ADDRESS REGULATORY, OPERATIONAL AND QUALITY
OBLIGATIONS AND RESPONSIBILITIES (THE “QUALITY AGREEMENT”).  EXCEPT AS PROVIDED
FOR IN SECTION 6.1.1, IN THE EVENT OF ANY TERMS OF THE QUALITY AGREEMENT
CONFLICT WITH OR ARE INCONSISTENT WITH THE TERMS OF THIS AGREEMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN AND CONTROL.

8


--------------------------------------------------------------------------------



6.3           INSPECTIONS.  UPON REASONABLE PRIOR NOTICE, PAR RESERVES THE RIGHT
TO AUDIT BIOCON’S MANUFACTURING, DISTRIBUTING AND STORAGE FACILITIES TO ASSURE
BIOCON’S COMPLIANCE WITH THE QUALITY AGREEMENT, CGMP AND ALL APPLICABLE LAWS. 
THE AUDIT WILL CONSIST OF AN INTERNAL INSPECTION OF BIOCON’S PRODUCTION AND
LABORATORY FACILITIES AND DOCUMENTS RELATED TO THE API.  BIOCON AGREES TO
PROVIDE ACCESS TO ITS FACILITIES DURING AND OTHERWISE FACILITATE THIS AUDIT
PROCESS.  PAR SHALL ALSO HAVE THE RIGHT, UPON REASONABLE PRIOR NOTICE, TO HAVE A
PAR EMPLOYEE OR QUALIFIED EXTERNAL CONSULTANT PRESENT AT BIOCON’S MANUFACTURING
FACILITY AS AN OBSERVER DURING THE PRODUCTION OF THE API.  BIOCON ALSO AGREES TO
ALLOW ANY RELEVANT REGULATORY AUTHORITY TO INSPECT ANY OF ITS FACILITIES USED IN
FULFILLING ITS OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE PRODUCT.


6.4           NONCONFORMING API.  PAR MAY REJECT ANY SHIPMENT OF API AS
DEFECTIVE IF THE API DOES NOT CONFORM TO BIOCON’S OBLIGATIONS UNDER SECTION 6.1
AND/OR THE BIOCON’S PRODUCT WARRANTIES SET FORTH SECTION 9.2 OR WHICH IS
ADULTERATED OR MISBRANDED WITHIN THE MEANING OF THE ACT.  IN ORDER TO REJECT A
SHIPMENT, PAR MUST: (I) GIVE NOTICE TO BIOCON OF PAR’S INTENT TO REJECT SUCH
SHIPMENT TOGETHER WITH A WRITTEN INDICATION OF THE REASONS FOR SUCH POSSIBLE
REJECTION WITHIN FORTY FIVE (45) DAYS AFTER DELIVERY OF THE API TO PAR, OR IN
THE CASE OF LATENT DEFECTS, WITHIN FORTY-FIVE (45) DAYS AFTER THE DATE THAT PAR
DISCOVERS THE DEFECT AND (II) AS PROMPTLY AS REASONABLY POSSIBLE THEREAFTER,
PROVIDE BIOCON WITH NOTICE OF FINAL REJECTION (A “REJECTION NOTICE”) AND THE
FULL BASIS THEREFORE.  IF NO SUCH NOTICE OF INTENT TO REJECT IS TIMELY RECEIVED
BY THE BIOCON, PAR SHALL BE DEEMED TO HAVE ACCEPTED SUCH DELIVERY OF API.


6.4.1        PAR’S TESTS RESULTS OR BASIS FOR THE REJECTION NOTICE SHALL BE
CONCLUSIVE UNLESS BIOCON NOTIFIES PAR IN WRITING WITHIN THIRTY (30) DAYS OF
RECEIPT OF PAR’S REJECTION NOTICE THAT BIOCON DISAGREES WITH SUCH TEST RESULTS
OR BASIS FOR REJECTION (“OBJECTION NOTICE”).  IF PAR AND BIOCON FAIL WITHIN TEN
(10) DAYS AFTER DELIVERY OF AN OBJECTION NOTICE TO AGREE AS TO WHETHER THE API
IDENTIFIED IN THE REJECTION NOTICE IS DEFECTIVE, REPRESENTATIVE SAMPLES OF THE
BATCH OF API IN QUESTION SHALL BE SUBMITTED TO A MUTUALLY ACCEPTABLE INDEPENDENT
LABORATORY OR CONSULTANT (IF NOT A LABORATORY ISSUE) FOR ANALYSIS FOR REVIEW. 
THE RESULTS OF SUCH EVALUATION SHALL BE BINDING UPON THE PARTIES.  THE PARTY
THAT IS DETERMINED TO HAVE BEEN INCORRECT IN ITS DETERMINATION OF WHETHER THE
API SHOULD BE REJECTED SHALL PAY THE COSTS OF ANY SUCH EVALUATION.  IF THE FEES
OF THE INDEPENDENT LABORATORY OR CONSULTANT ARE DUE IN ADVANCE, THEN BIOCON
SHALL PAY SUCH FEES; PROVIDED, HOWEVER, THAT PROMPTLY AFTER THE INDEPENDENT
LABORATORY OR CONSULTANT COMPLETES ITS EVALUATION, PAR SHALL THE REIMBURSE THE
BIOCON SUCH FEES IF PAR WAS INCORRECT IN ITS DETERMINATION.


6.4.2        IF ANY SHIPMENT IS REJECTED BY PAR, PAR’S DUTY TO PAY ALL AMOUNTS
PAYABLE TO BIOCON IN RESPECT TO THE REJECTED API SHALL BE SUSPENDED UNLESS AND
UNTIL THERE IS A DETERMINATION BY AN INDEPENDENT LABORATORY OR CONSULTANT IN
SUPPORT OF BIOCON’S OBJECTION NOTICE IN ACCORDANCE WITH SECTION 6.2.1.


6.4.3        WHETHER OR NOT BIOCON ACCEPTS PAR’S BASIS FOR ITS NOTICE OF
REJECTION, BIOCON SHALL USE REASONABLE EFFORTS, AT PAR’S REQUEST, TO PROVIDE
REPLACEMENT API, WHICH SHALL BE PURCHASED BY PAR AS PROVIDED IN THIS AGREEMENT.


6.4.4        UNLESS BIOCON REQUESTS THE RETURN TO IT OF A REJECTED BATCH WITHIN
SIXTY (60) DAYS OF RECEIPT OF PAR’S NOTICE OF REJECTION, PAR SHALL DESTROY THE
BATCH PROMPTLY AND PROVIDE BIOCON

9


--------------------------------------------------------------------------------



WITH CERTIFICATION OF SUCH DESTRUCTION.  PAR SHALL, UPON RECEIPT OF BIOCON’S
REQUEST FOR THE RETURN OF A REJECTED BATCH, PROMPTLY RETURN SUCH BATCH AT
BIOCON’S COSTS.


6.5           COOPERATION.  BIOCON SHALL PROVIDE ALL REASONABLE COOPERATION WITH
RESPECT TO PRODUCT APPROVAL, INCLUDING, BUT NOT LIMITED TO, (I) PREPARING AND
FILING ANY NECESSARY SPECIFICATIONS, DATA, APPLICATIONS, OR DOCUMENTS SUCH AS
ANY APPLICABLE FOR THE NDA; (II) PROVIDING SAMPLES AND BIOLOGICAL MATERIALS; AND
(III) PROVIDING DOCUMENTATION OF ALL METHODS, FORMULAS, AND PROTOCOLS USED IN
THE PRODUCTION OF API.  BIOCON SHALL GIVE NOTICE AND SUPPLY COPIES TO PAR OF ALL
COMMUNICATIONS BETWEEN BIOCON AND ANY REGULATORY AUTHORITY RELEVANT TO THE
PRODUCTION OF API.


6.6           API SPECIFICATIONS.  CHANGES TO THE API SPECIFICATIONS MAY ONLY BE
MADE IN ACCORDANCE WITH THE PROCEDURE DELINEATED IN THE QUALITY AGREEMENT, THAT
NOTWITHSTANDING, IN NO CASE MAY A CHANGE TO THE API SPECIFICATIONS BE MADE UPON
LESS THAN EIGHTEEN (18) MONTHS PRIOR WRITTEN NOTICE TO PAR AND WITHOUT PAR’S
WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD, UNLESS SUCH CHANGE IS
OF THE NATURE THAT DOES NOT REQUIRE A FILING WITH, APPROVAL BY OR NOTIFICATION
TO, ANY REGULATORY AUTHORITY.  BIOCON AGREES THAT IT WILL PROMPTLY NOTIFY PAR OF
ANY AND ALL CHANGES TO THE API SPECIFICATIONS AND/OR MANUFACTURING PROCESS.


6.7           DMF.  PAR MAY, AT IT DISCRETION, REQUEST THAT BIOCON FILE A DMF
RELATED TO PRODUCTION OF API.  IF, AND ONLY IF, PAR MAKES SUCH A REQUEST, BIOCON
SHALL PROPERLY FILE A DMF RELATED TO THE API WITH THE FDA.  PRIOR TO THE FILING
OF A DMF RELATED TO THE PRODUCTION OF API, BIOCON SHALL SUBMIT SUCH FILING FOR
PAR’S REVIEW AND APPROVAL.  BIOCON SHALL MAINTAIN ALL APPLICABLE DMFS DURING THE
TERM OF THIS AGREEMENT.  IN THE EVENT BIOCON DOES FILE A DMF, BIOCON AGREES TO
PROMPTLY PROVIDE PAR AND/OR PAR’S DESIGNEE WITH A LETTER OF ACCESS TO SUCH
APPLICABLE DMFS FOR THE API.  BIOCON AGREES THAT IT SHALL NOT FILE A DMF RELATED
TO PRODUCTION OF API UNLESS SPECIFICALLY ASKED BY PAR, IN WRITING, TO FILE SUCH
A DMF.  IF A DMF IS FILED, CHANGES TO THE DMF MAY ONLY BE MADE IN ACCORDANCE
WITH THE PROCEDURE DELINEATED IN THE QUALITY AGREEMENT, THAT NOTWITHSTANDING, IN
NO CASE MAY A CHANGE TO THE DMF BE MADE UPON LESS THAN EIGHTEEN (18) MONTHS
PRIOR WRITTEN NOTICE TO PAR AND WITHOUT PAR’S WRITTEN CONSENT, WHICH SHALL NOT
BE UNREASONABLY WITHHELD, UNLESS SUCH CHANGE IS OF THE NATURE THAT DOES NOT
REQUIRE A FILING WITH ANY REGULATORY AUTHORITY.  BIOCON AGREES THAT IT WILL
PROMPTLY NOTIFY PAR OF ANY AND ALL CHANGES TO THE DMF.


ARTICLE 7


PRODUCT COMPLAINTS AND RECALLS


7.1           PRODUCT COMPLAINTS.  DURING THE TERM OF THIS AGREEMENT, BIOCON
SHALL ASSIST PAR WITH ANY NECESSARY INVESTIGATION ARISING FROM PRODUCT
COMPLAINTS OR ADVERSE DRUG EVENTS RELATING TO THE PRODUCT.  SUCH ASSISTANCE
SHALL INCLUDE BIOCON’S RE-TESTING THE API AT THE REASONABLE REQUEST OF PAR AND
FORWARDING THE RESULTS OF SUCH TESTING TO PAR AS SOON AS REASONABLY POSSIBLE. 
BIOCON MAY CHARGE PAR FOR REASONABLE COSTS INCURRED RELATED TO THIS ASSISTANCE,
INCLUDING BUT NOT LIMITED TO TRAVEL EXPENSES AND RE-TESTING LAB TIME.


7.2           API SAFETY.  EACH PARTY SHALL NOTIFY THE OTHER PARTY OF ANY
REGULATORY ACTION TAKEN BY A REGULATORY AUTHORITY CONCERNING THE SAFETY OF THE
API WITHIN TWO (2) DAYS OF THE ACTION BEING TAKEN AND WILL PROVIDE THE OTHER
PARTY WITH COMPLETE INFORMATION CONCERNING THAT ACTION.  IN

10


--------------------------------------------------------------------------------



ADDITION, EACH PARTY WILL NOTIFY THE OTHER OF ANY ACTION TAKEN ANYWHERE
CONCERNING THE SAFETY OF ANY PRODUCT PRODUCED WITH THE API, PROMPTLY UPON
BECOMING AWARE OF THE ACTION BEING TAKEN.


7.2.1        PRODUCT RECALLS.  IN THE EVENT OF A VOLUNTARY OR MANDATORY RECALL
OF A QUANTITY OF THE PRODUCT WHICH IS MATERIALLY ATTRIBUTABLE TO THE API
PURCHASED FROM BIOCON OR WHICH RESULTS FROM ANY NEGLIGENT ACT OR OMISSION OF
BIOCON, BIOCON AGREES THAT IT WILL ASSUME ALL RISK OF LOSS AND WILL INDEMNIFY
AND HOLD PAR AND ITS AFFILIATES HARMLESS FROM ANY AND ALL LOSS (EXCEPT
INCIDENTAL OR CONSEQUENTIAL LOSS, SUCH AS, FOR EXAMPLE, LOSS OF BUSINESS OR OF
PROFITS), LIABILITY, DAMAGE, CLAIM, COST AND EXPENSE (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEY’S FEES AND LIABILITIES FOR PERSONAL INJURY
SUFFERED BY ANY PERSON) (COLLECTIVELY, “LOSS”) DIRECTLY OR INDIRECTLY ARISING
FROM OR INCIDENTAL TO ANY SUCH RECALL OF PRODUCT UP TO [***] US DOLLARS
($[***]).


7.2.2        IN THE EVENT OF A VOLUNTARY OR MANDATORY RECALL OF A QUANTITY OF
THE PRODUCT WHICH IS NOT MATERIALLY ATTRIBUTABLE TO THE API OR WHICH HAS NOT
RESULTED FROM ANY NEGLIGENT ACT OR OMISSION OF BIOCON, PAR AGREES THAT IT WILL
ASSUME ALL RISK OF LOSS AND WILL INDEMNIFY AND HOLD BIOCON AND ITS AFFILIATES
HARMLESS FROM ANY AND ALL LOSS DIRECTLY OR INDIRECTLY ARISING FROM OR INCIDENTAL
TO ANY SUCH RECALL OF SUCH PRODUCT.


7.2.3        IN ADDITION TO THE OBLIGATIONS SET FORTH THIS ARTICLE 7, EACH PARTY
WILL DISCLOSE TO THE OTHER PARTY ALL REGULATORY NOTICES OR RECALLS WHICH RELATE
TO THE API WITHIN SEVEN (7) DAYS OF RECEIPT OF SUCH NOTICE OR KNOWLEDGE OF SUCH
RECALL.


ARTICLE 8


TERM AND TERMINATION


8.1           TERM.  THE TERM OF THIS AGREEMENT (THE “TERM”) SHALL COMMENCE ON
THE EFFECTIVE DATE AND, UNLESS EARLIER TERMINATED IN ACCORDANCE WITH
SECTIONS 8.2 THROUGH 8.3, SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL THE
TENTH ANNIVERSARY OF THE COMMERCIAL LAUNCH.


8.2           TERMINATION BY MUTUAL AGREEMENT.  THIS AGREEMENT MAY BE TERMINATED
BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES.


8.3           TERMINATION FOR DEFAULT.  IF EITHER PARTY MATERIALLY DEFAULTS IN
THE PERFORMANCE OF ANY MATERIAL AGREEMENT, CONDITION OR COVENANT OF THIS
AGREEMENT AND SUCH DEFAULT OR NONCOMPLIANCE SHALL NOT HAVE BEEN REMEDIED WITHIN
NINETY (90) DAYS AFTER RECEIPT BY THE DEFAULTING PARTY OF A NOTICE THEREOF FROM
THE OTHER PARTY, THE PARTY NOT IN DEFAULT MAY TERMINATE THIS AGREEMENT.


8.4           SURVIVAL.  EXPIRATION OR TERMINATION OF THIS AGREEMENT SHALL NOT
RELIEVE THE PARTIES OF ANY OBLIGATIONS ACCRUING PRIOR TO THE EFFECTIVE DATE
THEREOF OR RESULTING THEREFROM.  ALL PAYMENT OBLIGATIONS DUE PURSUANT TO THIS
AGREEMENT SHALL SURVIVE TERMINATION OR EXPIRATION OF THIS AGREEMENT.  WITHOUT
LIMITING THE FOREGOING, THE FOLLOWING PROVISIONS SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR ANY REASON: (A) ARTICLE 8 (TERM AND
TERMINATION), (B) ARTICLE 9 (REPRESENTATIONS, COVENANTS AND WARRANTIES),
(C) ARTICLE 10 (INDEMNIFICATION), (D) ARTICLE 11 (CONFIDENTIALITY AND PUBLIC
DISCLOSURE), AND (E) ARTICLE 12 (MISCELLANEOUS).  ANY RIGHTS OF BIOCON TO
PAYMENTS ACCRUED THROUGH TERMINATION AS WELL AS OBLIGATIONS OF THE PARTIES UNDER
FIRM ORDERS FOR

11


--------------------------------------------------------------------------------



PURCHASE AND DELIVERY OF API AT THE TIME OF SUCH TERMINATION SHALL REMAIN IN
EFFECT, EXCEPT THAT IN THE CASE OF TERMINATION UNDER SECTION 8.3, THE
TERMINATING PARTY MAY ELECT WHETHER OBLIGATIONS UNDER FIRM PURCHASE ORDERS SHALL
REMAIN IN EFFECT.


ARTICLE 9


REPRESENTATIONS, COVENANTS AND WARRANTIES


9.1           PAR REPRESENTATIONS, CONVENTS AND WARRANTIES.  PAR HEREBY
REPRESENTS AND WARRANTS TO BIOCON THAT:

(A)           IT HAS THE CORPORATE AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO
PERFORM ITS OBLIGATIONS HEREUNDER;

(B)           IT SHALL USE COMMERCIALLY REASONABLE EFFORTS TO GAIN PRODUCT
APPROVAL IN THE US; AND

(C)           IT IS NOT AWARE OF ANY LEGAL, CONTRACTUAL OR OTHER RESTRICTION,
LIMITATION OR CONDITION WHICH MIGHT AFFECT ADVERSELY ITS ABILITY TO PERFORM
HEREUNDER.


9.2           BIOCON REPRESENTATIONS AND WARRANTIES.  BIOCON HEREBY REPRESENTS
AND WARRANTS TO PAR THAT:

(A)           IT HAS THE CORPORATE AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO
PERFORM ITS OBLIGATIONS HEREUNDER;

(B)           IT IS NOT AWARE OF ANY LEGAL, CONTRACTUAL OR OTHER RESTRICTION,
LIMITATION OR CONDITION WHICH MIGHT AFFECT ADVERSELY ITS ABILITY TO PERFORM
HEREUNDER;

(C)           TO THE BEST OF BIOCON’S KNOWLEDGE: (I) THE MANUFACTURE,
IMPORTATION, AND SALE TO PAR OF ANY API PROVIDED BY BIOCON TO PAR HEREUNDER; AND
THE USE BY PAR IN THE PRODUCT, OF ANY SUCH API WILL NOT VIOLATE THE PROCESS
PATENT OF ANY THIRD PARTY IN THE TERRITORY; AND

(D)           ALL API SHIPPED TO PAR PURSUANT TO THIS AGREEMENT SHALL (I) BE IN
COMPLIANCE WITH THE API SPECIFICATION AND QUALITY AGREEMENT AT THE TIME OF
DELIVERY, (II) BE MANUFACTURED IN A PLANT WHICH MEETS THE REQUIREMENTS OF THE
FDA, INCLUDING, WITHOUT LIMITATION, CONFORMANCE WITH CGMP, (III) BE SAFE AND
EFFICACIOUS RAW MATERIAL INTENDED FOR USE IN A PRODUCT MANUFACTURED FOR HUMAN
THERAPEUTIC USE AND (IV) BE STORED AND HANDLED BY BIOCON AT ALL TIMES IN THE
PROPER MANNER AND SUITABLE CONDITIONS FOR SUCH API.


ARTICLE 10


INDEMNIFICATION


10.1         INDEMNIFICATION OBLIGATIONS OF PAR.  SUBJECT TO SECTION 10.4, FROM
AND AFTER THE EFFECTIVE DATE, PAR SHALL INDEMNIFY BIOCON AGAINST AND HOLD BIOCON
AND BIOCON’S AFFILIATES HARMLESS FROM ANY LOSS PAYABLE TO THIRD PARTIES, ARISING
FROM OR IN CONNECTION WITH:

12


--------------------------------------------------------------------------------


(A)           ANY MATERIAL BREACH OF THE WARRANTIES BY PAR HEREUNDER;

(B)           ANY OTHER MATERIAL MISREPRESENTATION OR MATERIAL BREACH OF THIS
AGREEMENT BY PAR; AND

(C)           THE MAKING, USING OR SELLING OF THE PRODUCT INCLUDING PRODUCT
LIABILITY AND PATENT INFRINGEMENT LIABILITY.


10.2         INDEMNIFICATION OBLIGATIONS OF BIOCON.  SUBJECT TO SECTION 10.4,
FROM AND AFTER THE EFFECTIVE DATE, BIOCON SHALL INDEMNIFY PAR AGAINST AND HOLD
PAR AND PAR’S AFFILIATES HARMLESS FROM, ANY LOSS PAYABLE TO THIRD PARTIES,
ARISING FROM OR IN CONNECTION WITH:

(A)           ANY WILLFUL ACT OR OMISSION OF BIOCON OR ITS AFFILIATES OR
DESIGNEES IN CONNECTION WITH THE STORAGE, HANDLING, MANUFACTURE, USE, MARKETING,
ADVERTISING, PROMOTION, DISTRIBUTION OR SALE OF THE API IN THE TERRITORY;

(B)           ANY MATERIAL BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT BY
BIOCON UNDER THIS AGREEMENT; AND

(C)           ANY EXPRESS WRITTEN CLAIM MADE BY BIOCON OF ITS AFFILIATES (EXCEPT
TO THE EXTENT THAT SUCH CLAIM HAS BEEN APPROVED BY THE REGULATORY AUTHORITY OR
AUTHORIZED BY PAR) AS TO THE EFFICACY OR SAFETY OF OR THE USE OF API MADE BY ANY
PURCHASER OF API.


10.3         PROCEDURE.  IF PAR OR ANY OF ITS AFFILIATES OR BIOCON OR ANY OF ITS
AFFILIATES (IN EACH CASE AN “INDEMNIFIED PARTY”) RECEIVES ANY WRITTEN CLAIM THAT
IT BELIEVES IS THE SUBJECT OF INDEMNITY HEREUNDER BY BIOCON OR PAR, AS THE CASE
MAY BE, (IN EACH CASE AS “INDEMNIFYING PARTY”), THE INDEMNIFIED PARTY SHALL, AS
SOON AS REASONABLY PRACTICABLE AFTER FORMING SUCH BELIEF, GIVE NOTICE THEREOF TO
THE INDEMNIFYING PARTY, INCLUDING FULL PARTICULARS OF SUCH CLAIM TO THE EXTENT
KNOWN TO THE INDEMNIFIED PARTY; PROVIDED, THAT THE FAILURE TO GIVE TIMELY NOTICE
TO THE INDEMNIFYING PARTY AS CONTEMPLATED HEREBY SHALL NOT RELEASE THE
INDEMNIFYING PARTY FROM ANY LIABILITY TO THE INDEMNIFIED PARTY, ABSENT THE
DEMONSTRATED PREJUDICE TO THE INDEMNIFYING PARTY CAUSED BY SUCH DELAY.


10.3.1      DEFENSE.  THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT, BY PROMPT
NOTICE TO THE INDEMNIFIED PARTY, TO ASSUME THE DEFENSE OF SUCH CLAIM WITH
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY, AND AT THE COST OF THE
INDEMNIFYING PARTY.  IF THE INDEMNIFYING PARTY DOES NOT SO ASSUME THE DEFENSE OF
SUCH CLAIM OR, HAVING DONE SO, DOES NOT DILIGENTLY PURSUE SUCH DEFENSE, THE
INDEMNIFIED PARTY MAY ASSUME SUCH DEFENSE, WITH COUNSEL OF ITS CHOICE, BUT FOR
THE ACCOUNT OF THE INDEMNIFYING PARTY.  IF THE INDEMNIFYING PARTY SO ASSUMES
SUCH DEFENSE, THE INDEMNIFIED PARTY MAY PARTICIPATE THEREIN THROUGH COUNSEL OF
ITS CHOICE, BUT THE COST OF SUCH COUNSEL SHALL BE FOR THE ACCOUNT OF THE
INDEMNIFIED PARTY.


10.3.2      COOPERATION.  THE PARTY NOT ASSUMING THE DEFENSE OF ANY SUCH CLAIM
SHALL RENDER ALL REASONABLE ASSISTANCE TO THE PARTY ASSUMING SUCH DEFENSE, AND
ALL OUT-OF-POCKET COSTS OF SUCH ASSISTANCE SHALL BE FOR THE ACCOUNT OF THE
INDEMNIFYING PARTY.


10.3.3      SETTLEMENT.  NO SUCH CLAIMS SHALL BE SETTLED OTHER THAN BY THE PARTY
DEFENDING THE SAME AND THEN ONLY WITH THE CONSENT OF THE OTHER PARTY, WHICH
SHALL NOT BE UNREASONABLY

13


--------------------------------------------------------------------------------



WITHHELD; PROVIDED THAT THE INDEMNIFIED PARTY SHALL HAVE NO OBLIGATION TO
CONSENT TO ANY SETTLEMENT OF ANY SUCH CLAIM WHICH IMPOSES ON THE INDEMNIFIED
PARTY ANY LIABILITY OR OBLIGATION WHICH CANNOT BE ASSUMED AND PERFORMED IN FULL
BY THE INDEMNIFYING PARTY.


10.4         INFRINGEMENT DEFENSE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, PAR AND ITS DESIGNATED COUNSEL WILL MANAGE AND CONTROL ANY INTELLECTUAL
PROPERTY LITIGATION AGAINST PAR OR BIOCON OR THEIR AFFILIATES ARISING OUT OF
CLAIMS BY A THIRD PARTY, THAT THE IMPORTATION, MANUFACTURE, USE, SALE, OR
MARKETING OF THE API OR THE PRODUCT INFRINGES THE INTELLECTUAL PROPERTY RIGHTS
OF SUCH THIRD PARTY.  TO THE EXTENT REASONABLY REQUIRED, BIOCON SHALL ALSO
BECOME A CLIENT OF PAR’S DESIGNATED COUNSEL, AND SUCH COUNSEL SHALL KEEP BIOCON
APPRISED OF ALL MATERIAL DECISIONS ISSUED BY THE COURTS IN SUCH MATTERS.  ALL
LITIGATION EXPENSES RELATED TO SUCH INTELLECTUAL PROPERTY LITIGATION SHALL BE
BORNE BY PAR.  BIOCON SHALL MAKE AVAILABLE TO PAR AND ITS DESIGNATED LEGAL AND
REGULATORY COUNSEL, SUCH INFORMATION, INCLUDING WITHOUT LIMITATION,
MANUFACTURING PROCESSES FOR DRUG PRODUCT AND REGULATORY INFORMATION, RELATED TO
THE PRODUCT AS PAR AND ITS COUNSEL MAY REASONABLY REQUEST.


10.5         LIMITATIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN:

(A)           NEITHER PARTY SHALL BE LIABLE TO THE OTHER UNDER THIS ARTICLE 10
FOR LOSSES THAT ARISE FROM THE MISCONDUCT OR NEGLIGENCE OF, OR A VIOLATION OF
ANY APPLICABLE LAW BY, THE OTHER PARTY, SUCH OTHER PARTY’S AFFILIATES OR ANY OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, OR SHAREHOLDERS, OR
FROM THE BREACH BY SUCH OTHER PARTY OF THE PROVISIONS OF THIS AGREEMENT.

(B)           AN INDEMNIFIED PARTY SHALL NOT BE ENTITLED TO RECOVER ANY SPECIAL,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES WHATSOEVER UNDER THIS AGREEMENT EXCEPT TO
THE EXTENT ANY SUCH SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES SHALL BE
PAYABLE BY SUCH INDEMNIFIED PARTY TO A THIRD PARTY.

(C)           ALTHOUGH A PERSON MAY BE ENTITLED TO MAKE A CLAIM FOR
INDEMNIFICATION PURSUANT TO MORE THAN ONE SECTION OF THIS ARTICLE 10, A PERSON
SHALL NOT BE ENTITLED TO RECOVER INDEMNIFICATION FOR THE SAME CLAIM UNDER MORE
THAN ONE SECTION OF THIS ARTICLE 10.

(D)           ABSENT WILLFUL BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT
BY BIOCON, BIOCON INDEMNITY OF PAR FOR ANY PRODUCT LIABILITY CLAIMS OR PRODUCT
LIABILITY ARISING FROM RECALLS (AS SET FORTH IN SECTION 7.2.1), SHALL BE CAPPED
AT A TOTAL [***] US DOLLARS ($[***]).


ARTICLE 11


CONFIDENTIALITY AND PUBLIC DISCLOSURE


11.1         EACH OF THE PARTIES AGREES THAT, SUBJECT TO SECTIONS 11.2 AND 11.3
BELOW (A) IT WILL NOT DISCLOSE ANY CONFIDENTIAL INFORMATION OF THE OTHER PARTY
THAT IT MAY ACQUIRE AT ANY TIME DURING THE TERM OF THIS AGREEMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF SUCH PARTY; (B) IT WILL NOT MAKE USE OF ANY
CONFIDENTIAL INFORMATION OF THE OTHER PARTY FOR ANY PURPOSE OTHER THAN FOR THE
PURPOSES SET FORTH HEREIN, OR IN FURTHERANCE OF THE TRANSACTIONS CONTEMPLATED
BY, THIS AGREEMENT AND IT WILL USE ALL REASONABLE EFFORTS TO PREVENT
UNAUTHORIZED PUBLICATION OR DISCLOSURE BY ANY PERSON OF SUCH CONFIDENTIAL
INFORMATION INCLUDING REQUIRING ITS EMPLOYEES, CONSULTANTS OR AGENTS TO ENTER
INTO SIMILAR CONFIDENTIALITY AGREEMENTS IN RELATION TO SUCH CONFIDENTIAL
INFORMATION.

14


--------------------------------------------------------------------------------



11.2         EACH OF THE PARTIES ACKNOWLEDGE AND AGREE THAT THE TERMS AND
CONDITIONS OF THIS AGREEMENT SHALL BE CONSIDERED CONFIDENTIAL INFORMATION OF
EACH PARTY AND SHALL BE TREATED ACCORDINGLY; PROVIDED, HOWEVER, THAT EACH PARTY
SHALL HAVE THE RIGHT TO DISCLOSE THIS AGREEMENT TO ITS CONSULTANTS AND ADVISORS
UNDER CUSTOMARY OBLIGATIONS OF CONFIDENTIALITY.  NEITHER PARTY SHALL MAKE ANY
PUBLIC DISCLOSURE OR PRESS RELEASE REGARDING THIS AGREEMENT AND SHALL NOT
OTHERWISE DISSEMINATE INFORMATION, INCLUDING PRODUCT LISTS AND COMPANY
LITERATURE (WRITTEN OR ELECTRONIC), THAT MAY HAVE THE AFFECT OF GIVING NOTICE TO
ANY THIRD PARTY OR THE PUBLIC OF THE EXISTENCE OR TERMS OF THIS AGREEMENT.  FOR
CLARITY, IT IS UNDERSTOOD THAT EVEN IF THE EXISTENCE OF THIS AGREEMENT BECOMES
PUBLIC KNOWLEDGE NEITHER PARTY SHALL DIVULGE ANY OF THE TERMS, INCLUDING THE
NATURE OR IDENTITY OF THE API, OF THIS AGREEMENT.


11.3         THE RESTRICTIONS ON THE USE AND DISCLOSURE OF CONFIDENTIAL
INFORMATION IN SECTION 10.1 SHALL NOT INCLUDE ANY SUCH INFORMATION THAT IS
REQUIRED TO BE DISCLOSED (I) UNDER APPLICABLE LAW, (II) TO RESPOND TO AN INQUIRY
OF A GOVERNMENTAL AUTHORITY CONCERNING THE PRODUCT, OR (III) IN A JUDICIAL,
ADMINISTRATIVE OR ARBITRATION PROCEEDING, THEN THE RECEIPT SHALL (A) PROVIDE THE
OTHER PARTY WITH AS MUCH ADVANCE NOTICE AS REASONABLY PRACTICABLE OF THE
REQUIRED DISCLOSURE, (B) COOPERATE WITH THE OTHER PARTY IN ANY ATTEMPT TO
PREVENT OR LIMIT THE DISCLOSURE, AND (C) LIMIT ANY DISCLOSURE TO THE SPECIFIC
PURPOSE AT ISSUE.


11.4         THE PARTIES ACKNOWLEDGE AND AGREE THAT THE TERMS AND CONDITIONS OF
THIS AGREEMENT SHALL BE CONSIDERED CONFIDENTIAL INFORMATION OF EACH PARTY AND
SHALL BE TREATED ACCORDINGLY.  NOTWITHSTANDING THE FOREGOING, BIOCON
ACKNOWLEDGES AND AGREES THAT PAR MAY BE REQUIRED TO DISCLOSE SOME OR ALL OF THE
INFORMATION INCLUDED IN THIS AGREEMENT IN ORDER TO COMPLY WITH ITS OBLIGATIONS
UNDER THE UNITED STATES SECURITIES ACT OF 1933, THE UNITED STATES SECURITIES
EXCHANGE ACT OF 1934 (“SEC”), LISTING STANDARDS OR AGREEMENTS OF ANY NATIONAL OR
INTERNATIONAL SECURITIES EXCHANGE OR THE NASDAQ STOCK MARKET OR OTHER SIMILAR
LAWS OF A GOVERNMENTAL AUTHORITY, AND BIOCON HEREBY CONSENTS TO SUCH DISCLOSURE;
PROVIDED HOWEVER, IN CONNECTION WITH ANY SUCH DISCLOSURE OR FILING, PAR WILL USE
ITS REASONABLE EFFORTS, UNDER THE GUIDANCE OF ITS ATTORNEYS, TO OBTAIN
CONFIDENTIAL TREATMENT OF THIS AGREEMENT AS PERMITTED BY LAW OR APPLICABLE RULES
AND REGULATIONS AND PAR SHALL PROVIDE BIOCON WITH A COPY OF THE DISCLOSURE
INTENDED TO BE MADE, AND THE OPPORTUNITY TO PROVIDE COMMENTS THEREON THAT SHALL
BE DULY CONSIDERED BY PAR.


11.5         EACH PARTY, AT THE REQUEST OF THE OTHER, SHALL RETURN CONFIDENTIAL
INFORMATION DISCLOSED TO IT HEREUNDER, IN WHATEVER FORM CONTAINED, INCLUDING ALL
NOTES OR MEMORANDA MADE BY ITS EMPLOYEES, AGENTS, OR REPRESENTATIVES OBTAINED OR
DERIVED FROM ANY SUCH CONFIDENTIAL INFORMATION, INCLUDING ANY LISTING WHICH
IDENTIFIES THE DOCUMENTS WHICH WERE PROVIDED, EXCEPT THAT ONE COPY OF THIS
AGREEMENT MAYBE RETAINED AT EACH PARTY’S OFFICE OF COUNSEL, TO MAINTAIN A RECORD
OF THE SAME.


ARTICLE 12


MISCELLANEOUS


12.1         ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF
THE PARTIES REGARDING THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AGREEMENTS, UNDERSTANDINGS AND NEGOTIATIONS REGARDING THE SAME.  THIS AGREEMENT
MAY NOT BE CHANGED, MODIFIED, AMENDED OR SUPPLEMENTED EXCEPT BY A WRITTEN
INSTRUMENT SIGNED BY BOTH PARTIES.  FURTHERMORE, IT IS THE INTENTION

15


--------------------------------------------------------------------------------



OF THE PARTIES THAT THIS AGREEMENT BE CONTROLLING OVER ADDITIONAL OR DIFFERENT
TERMS OF ANY ORDER, CONFIRMATION, INVOICE OR SIMILAR DOCUMENT, EVEN IF ACCEPTED
IN WRITING BY BOTH PARTIES, AND THAT WAIVERS AND AMENDMENTS SHALL BE EFFECTIVE
ONLY IF MADE BY NON-PRE-PRINTED AGREEMENTS CLEARLY UNDERSTOOD BY BOTH PARTIES TO
BE AN AMENDMENT OR WAIVER.


12.2         ASSIGNABILITY.  THIS AGREEMENT MAY NOT BE ASSIGNED BY EITHER PARTY
WITHOUT THE PRIOR CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER, (A) EITHER
PARTY MAY ASSIGN THIS AGREEMENT TO ANY ENTITY WHICH ACQUIRES SUBSTANTIALLY ALL
OF ITS ASSETS OR BUSINESS, AND (B) PAR MAY ASSIGN THIS AGREEMENT, IN WHOLE OR IN
PART, TO ANY AFFILIATE OF PAR.


12.3         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD
ILLEGAL OR UNENFORCEABLE, THAT PROVISION SHALL BE LIMITED OR ELIMINATED TO THE
MINIMUM EXTENT NECESSARY SO THAT THIS AGREEMENT SHALL OTHERWISE REMAIN IN FULL
FORCE AND EFFECT AND ENFORCEABLE.


12.4         FURTHER ASSURANCES.  EACH PARTY HERETO AGREES TO EXECUTE,
ACKNOWLEDGE AND DELIVER SUCH FURTHER INSTRUMENTS, AND TO DO ALL SUCH OTHER ACTS,
AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO CARRY OUT THE PURPOSES AND INTENT
OF THIS AGREEMENT.


12.5         USE OF PARTY’S NAME.  NO RIGHT, EXPRESS OR IMPLIED, IS GRANTED BY
THIS AGREEMENT TO EITHER PARTY TO USE IN ANY MANNER THE NAME OF THE OTHER OR ANY
OTHER TRADE NAME OR TRADEMARK OF THE OTHER IN CONNECTION WITH THE PERFORMANCE OF
THIS AGREEMENT.


12.6         NOTICE AND REPORTS.  ALL NOTICES, CONSENTS OR APPROVALS REQUIRED BY
THIS AGREEMENT SHALL BE IN WRITING SENT BY CERTIFIED OR REGISTERED AIR MAIL,
POSTAGE PREPAID OR BY FACSIMILE OR CABLE (CONFIRMED BY SUCH CERTIFIED OR
REGISTERED MAIL) TO THE PARTIES AT THE FOLLOWING ADDRESSES OR SUCH OTHER
ADDRESSES AS MAY BE DESIGNATED IN WRITING BY THE RESPECTIVE PARTIES:

To Biocon:

 

Biocon Limited

 

 

20th KM Hosur Road

 

 

Electronics City PO

 

 

Bangalore 560 100

 

 

Attn: Head, Legal & General Counsel

 

 

Fax: +91-80-2852-3423

 

 

 

With copies to:

 

 

 

 

 

 

 

[***], President Group Marketing

 

 

[***], VP Group Marketing

 

 

[***], President Finance

 

 

 

To Par:

 

Par Pharmaceutical, Inc.

 

 

300 Tice Boulevard

 

 

Woodcliff Lake, NJ 07677

 

 

Attn: [***]

 

 

Fax: (201) 802-4224391-5364

 

 

Attn: [***]

 

 

Fax: (201) 391-5364

 

16


--------------------------------------------------------------------------------


 

With copies to:

 

 

 

 

 

 

 

Frommer Lawrence & Haug LLP

 

 

745 Fifth Avenue

 

 

New York, New York 10151

 

 

Attn: Arthur Hoag, Esq.

 

 

Fax: (212) 588-0500

 

Notices shall be deemed effective on the date of mailing.


12.7         RELATIONSHIPS OF THE PARTIES.  BOTH PARTIES ARE INDEPENDENT
CONTRACTORS UNDER THIS AGREEMENT.  NOTHING CONTAINED IN THIS AGREEMENT IS
INTENDED NOR IS TO BE CONSTRUED SO AS TO CONSTITUTE BIOCON AND PAR AS PARTNERS,
AGENTS OR JOINT VENTURERS WITH RESPECT TO THIS AGREEMENT.  NEITHER PARTY HERETO
SHALL HAVE ANY EXPRESS OR IMPLIED RIGHT OR AUTHORITY TO ASSUME OR CREATE ANY
OBLIGATIONS ON BEHALF OF OR IN THE NAME OF THE OTHER PARTY OR TO BIND THE OTHER
PARTY TO ANY CONTRACT, AGREEMENT OR UNDERTAKING WITH ANY THIRD PARTY.


12.8         WAIVER.  THE WAIVER BY EITHER PARTY OF A BREACH OF ANY PROVISIONS
CONTAINED HEREIN SHALL BE IN WRITING AND SHALL IN NO WAY BE CONSTRUED AS A
WAIVER OF ANY SUCCEEDING BREACH OF SUCH PROVISION OR THE WAIVER OF THE PROVISION
ITSELF.


12.9         APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE ENGLAND WITHOUT REGARD TO THE CONFLICTS OF
LAWS PROVISIONS THEREOF, HOWEVER, THE PARTIES UNDERSTAND AND AGREE THAT THIS
AGREEMENT PERTAINS TO THE DEVELOPMENT AND MARKETING OF PHARMACEUTICAL PRODUCTS
IN THE UNITED STATES, AND AS SUCH, ALL OTHER MATTERS ASSOCIATED WITH THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS AND REGULATIONS OF THE UNITED STATES,
INCLUDING WITHOUT LIMITATION, THE LAWS AND REGULATIONS PERTAINING TO
INTELLECTUAL PROPERTY RIGHTS, DRUG APPROVAL AND MARKETING.


12.10       CAPTIONS.  PARAGRAPH CAPTIONS ARE INSERTED FOR CONVENIENCE ONLY AND
IN NO WAY ARE TO CONSTRUED TO DEFINE, LIMIT OR AFFECT THE CONSTRUCTION OR
INTERPRETATION HEREOF.


12.11       FORCE MAJEURE.  A PARTY SHALL NOT BE LIABLE FOR NONPERFORMANCE OR
DELAY IN PERFORMANCE, OTHER THAN OF OBLIGATIONS REGARDING PAYMENT OF MONEY OR
CONFIDENTIALITY, CAUSED BY ANY EVENT REASONABLY BEYOND THE CONTROL OF SUCH PARTY
INCLUDING, BUT NOT LIMITED TO WARS, HOSTILITIES, REVOLUTIONS, RIOTS, CIVIL
COMMOTION, NATIONAL EMERGENCY, STRIKES, LOCKOUTS, UNAVAILABILITY OF SUPPLIES,
EPIDEMICS, FIRE, FLOOD, EARTHQUAKE, FORCE OF NATURE, EXPLOSION, EMBARGO, OR ANY
OTHER ACT OF GOD, OR ANY LAW, PROCLAMATION, REGULATION, ORDINANCE, OR OTHER ACT
OR ORDER OF ANY COURT, GOVERNMENT OR GOVERNMENTAL AGENCY.

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the date first written above.

PAR PHARMACEUTICAL, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

BIOCON LIMITED

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

18


--------------------------------------------------------------------------------


EXHIBIT A

API Specifications

To be completed together with preparation of the Quality Agreement

 


--------------------------------------------------------------------------------